Name: 2005/861/EC: Council Decision of 24 November 2005 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2005-12-03; 2008-12-12

 3.12.2005 EN Official Journal of the European Union L 317/18 COUNCIL DECISION of 24 November 2005 appointing an alternate member of the Committee of the Regions (2005/861/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Netherlands Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC (1) appointing the members and alternate members of the Committee of the Regions for the period 26 January 2002 to 25 January 2006. (2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr G. Ph. HUFFNAGEL, HAS DECIDED AS FOLLOWS: Article 1 Ms L. J. GRIFFITH, Wethouder in Amsterdam, is hereby appointed an alternate member of the Committee of the Regions in place of Mr G. Ph. HUFFNAGEL for the remainder of the latter's term of office, which runs until 25 January 2006. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the date of its adoption. Done at Brussels, 24 November 2005. For the Council The President I. LEWIS (1) OJ L 24, 26.1.2002, p. 38.